Coleman, J.,
concurring in part and dissenting in part.
I concur with the majority holding that the Commonwealth’s attorney was required by the discovery order and by Rule 3A: 11 to disclose to the defendant the tape recording of his conversation with Detective Harding. The failure of the Commonwealth’s attorney to do so was a violation of the discovery order and of Rule 3A: 11 irrespective of the Commonwealth attorney’s actual knowledge of the tape’s existence. However, the trial court did not, in my opinion, commit reversible error when, after discovering the violation, it refused to preclude the playing of the taped conversation in rebuttal and refused to declare a mistrial.
Code § 19.2-265.4(B) provides in pertinent part as follows:
If at any time during the course of the proceedings it is brought to the attention of the court that the attorney for the Commonwealth has failed to comply with [the discovery requirements], the court may order the Commonwealth to per*112mit the discovery or inspection, grant a continuance, or prohibit the Commonwealth from introducing evidence not disclosed, or the court may enter such other order as it deems just under the circumstances.
Under the circumstances in this case, for the trial court to have prohibited introduction of the taped conversation in rebuttal would have permitted testimony that was untrue, or perhaps perjured, to go unchallenged. In my opinion, under the circumstances of this case, the court did not abuse its discretion in refusing to impose such a sanction for an apparent unintentional discovery violation.
I am unwilling to hold that the discovery violation constituted reversible error where the substance of the taped conversation already had been disclosed. This was not a case where the discovery violation constituted the withholding of exculpatory evidence. The defendant was fully aware of the substance of the evidence not disclosed and of the Commonwealth’s contention that initially the defendant had falsely denied being present at the murder scene. The defendant was not surprised by the Commonwealth’s position that he had denied to Detective Harding being present at the motel where the murder occurred. Although the defendant was, of course, surprised to discover that the Commonwealth had a tape recording that verified Detective Harding’s account of the conversation, the prejudice which resulted came not from the Commonwealth’s action but from the defendant’s attempt to refute the Commonwealth’s evidence with untrue testimony. Even though the defendant undoubtedly would have followed a different tactical course had timely discovery been made, in the absence of evidence of an intentional violation, I would not hold that the late and incomplete discovery constitutes a basis to reverse this conviction. See Stotler v. Commonwealth, 2 Va. App. 481, 484, 346 S.E.2d 39, 40-41 (1986).
The majority bases its holding that the discovery violation prejudiced the defendant upon the conclusion that had the information been disclosed, the defendant and his witnesses would not have testified falsely. “When a discovery violation does not prejudice the substantial rights of a defendant, a trial court does not err in admitting undisclosed evidence.” Davis v. Commonwealth, 230 Va. 201, 204, 335 S.E.2d 375, 377-78 (1985). While *113a timely disclosure may have had a bearing upon the course which the defense would have taken, disclosure of the existence of the tape would not have changed or influenced the facts presented to the jury and there is no reasonable probability that it would have produced a different result in the case. Robinson v. Commonwealth, 231 Va. 142, 150-51, 341 S.E.2d 159, 165 (1986). The only bearing which early disclosure would have had is that the tape recorded evidence would have been received in evidence without the defendant first having denied the existence of the facts disclosed therein. Prejudice from late or incomplete discovery occurs when the defendant is prevented from making a complete investigation or adequate defense to his case. A defendant cannot claim prejudice when the basis for the claim is that evidence was admitted that established that he or his witnesses have testified falsely. But moreover, insofar as his claim of prejudice is concerned, I fail to see that had there been an earlier disclosure of the tape recording, there is any reasonable probability that “the result of the proceeding would have been different.” Id. at 151, 341 S.E.2d at 164 (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).
In addition to the statutory sanctions of exclusion of evidence, continuances and mistrials, sanctions that trial courts may impose for discovery violations, the courts also possess their contempt power, provided a discovery order has been entered. Additionally, because the Commonwealth’s attorneys are required by the standards of professional conduct to abide by a court’s orders and to adhere to the Rules of the Supreme Court pertaining to discovery, courts may also institute ethical sanctions rather than distort the truth-finding process. Stotler, 2 Va. App. at 484, 346 S.E.2d at 41. Reversal of a valid conviction based upon truthful evidence is not the only method available to appellate courts to assure adherence to discovery requirements.
Furthermore, “[cjourts must be watchful that impeachment is not used as a subterfuge to place otherwise inadmissible [evidence] before the jury.” United States v. Rogers, 549 F.2d 490, 497 (8th Cir. 1976), cert. denied, 431 U.S. 918 (1977). Nevertheless, many courts, in situations not unlike the one before us, have considered the admissibility of impeachment evidence more important than advancing a prophylactic rule of exclusion, when to do so prevents the jury from being misled through false testimony. *114Both state and federal courts have admitted impeachment evidence which was otherwise inadmissible on the theory that the search for the truth is oftentimes more important than overuse of an exclusionary rule as the means for obtaining strict adherence to certain standards.
Evidence that had been obtained from an illegal search was admitted as impeachment evidence to prevent the jury from being misled in United States v. Havens, 446 U.S. 620, 627-28 (1980); a confession obtained through an unwarned interrogation in violation of Miranda was held admissible for impeachment purposes in Harris v. New York, 401 U.S. 222, 226 (1971); a voluntary confession obtained in violation of the Sixth Amendment right to counsel was admitted for impeachment in Martinez v. United States, 566 A.2d 1049, 1059 (D.C. 1989); and the fact that an accused exercised her right to remain silent was admitted to impeach a defendant in People v. O’Sullivan, 217 Cal. App. 3d 237, 244-45, 265 Cal. Rptr. 784, 787-88 (1990). These decisions, including those of the United States Supreme Court, have permitted illegally obtained or illegally seized evidence to be used for impeachment, even though such evidence was not admissible in the government’s case in chief, in order to- prevent a subversion of the truth. See 4 W. LaFave, Search and Seizure § 11.6(a) (2d ed. 1987). For the same reason, I would hold that the trial court did not err by exercising its discretion to admit the evidence, despite the discovery violation, in order to refute the defendant’s untrue account of his conversation with Detective Harding.
I concur in the majority’s holding that defendant’s red shirt and blue pants were lawfully seized under the plain view exception to the warrant requirement. Because the majority found it unnecessary to reach the issue of the juror’s mental state, I do not address that issue. However, on the issues we have considered I would not reverse the trial court.